Citation Nr: 0810026	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-24 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bladder disorder, 
claimed as due to exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for a retinal 
detachment, claimed as due to exposure to Agent Orange.

3.  Entitlement to service connection for bilateral 
cataracts, claimed as due to exposure to Agent Orange.

4.  Entitlement to service connection for loss of eyesight, 
claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to June 1964.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part, denied 
service connection for a bladder condition, retinal 
detachment, bilateral cataracts, and loss of eyesight.  In 
2005, the veteran relocated to Arizona and jurisdiction of 
his claim was assumed by the RO in Phoenix, Arizona.

In August 2005, the veteran testified during a hearing at the 
RO before the undersigned Acting Veterans Law Judge; a 
transcript of the hearing is of record. 

In May 2006, the Board remanded to the RO the claims on 
appeal for further development.  The RO completed all 
requested action and returned the matters to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  A bladder disorder, retinal detachment, bilateral 
cataracts, and loss of eyesight are not disabilities 
specifically listed at 38 C.F.R. § 3.309(e).

2.  A bladder disorder, retinal detachment, bilateral 
cataracts, and loss of eyesight have not been shown to have 
been incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria to establish service connection for a bladder 
disorder, retinal detachment, bilateral cataracts, and loss 
of eyesight, claimed as due to exposure to Agent Orange, have 
not been met.  38 C.F.R. §§ 101, 1101, 1110, 1111, 1112, 
5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in May 2003.  
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  While the veteran has not explicitly been advised 
to provide any evidence in his possession that pertains to 
his claims, the claims file reflects that the veteran has 
submitted evidence in support of his claims.  In this regard, 
subsequent to his August 2005 Board hearing, the veteran 
submitted private medical records showing treatment since 
1980 for his claimed disabilities.  In addition, VA treatment 
records are also of record.  Given that fact, as well as the 
RO's instructions to him, the Board finds that the veteran 
has, effectively, been put on notice to provide any evidence 
in his possession that pertains to the claims.  Accordingly, 
on these facts, the RO's omission is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  Further, a June 2006 letter advised the veteran of 
how VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, and private 
medical records are associated with the claims file.  
Additionally, the veteran presented testimony at a Board 
hearing in support of his claim and the transcript of the 
hearing is of record.

While the veteran was not afforded a VA examination, in this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The veteran has not 
submitted such type of evidence.  Here, as in Wells, the 
record in its whole, after due notification, advisement, and 
assistance to the veteran under the VCAA, does not contain 
competent evidence to suggest that the disorders are related 
to the veteran's military service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A. § 
5103A(d).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Merits of the Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Service connection may presumed, for certain chronic 
diseases, such as malignant tumors, which are manifested to a 
compensable degree (10 percent for malignant tumors) within a 
prescribed period after discharge from service (one year for 
malignant tumors), even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran seeks service connection for a bladder disorder, 
retinal detachment, bilateral cataracts, and loss of 
eyesight, claimed as due to Agent Orange exposure.  Having 
carefully considered the claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims, and the 
appeal will be denied.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Although the veteran asserts that he served in Vietnam, there 
is no evidence in the record establishing service in Vietnam.  
Regardless of the veteran's service or non-service in Vietnam 
to establish exposure to Agent Orange, a bladder disorder, 
retinal detachment, bilateral cataracts, and loss of eyesight 
are not included on the list of presumptive diseases 
enumerated by the Secretary pursuant to the statute.  
38 C.F.R. §§ 3.307, 3.309(e).  Hence, the claimed bladder 
disorder, retinal detachment, bilateral cataracts, and loss 
of eyesight are not entitled to the presumption of service 
incurrence due to Agent Orange exposure and the veteran is 
not entitled to a presumption that his claimed disabilities 
are related to exposure to herbicide agents used in Vietnam.

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.  The Board will now 
assess the veteran's claims on a direct basis.

An April 1980 medical record from Hoag Memorial Hospital 
Presbyterian shows that the veteran complained of visual loss 
of the right eye.  The diagnosis was retinal detachment of 
the right eye.  A May 1984 non-VA medical record from J.H., 
M.D. shows a diagnosis of multiple bladder tumors.  An 
October 2000 VA treatment record shows that the veteran 
complained of loss of vision.  The veteran was shown to have 
a history of cataracts.  An April 2001 VA treatment record 
shows a diagnosis of refractive error.  A June 2002 VA 
treatment record shows a diagnosis of bilateral cataracts.  

During his August 2005 Board hearing, the veteran testified 
as to the current status of his disabilities and stated that 
the retinal detachment, bilateral cataracts, and vision loss 
were all interrelated.

Although the veteran is shown to have diagnoses of status 
post bladder cancer, status post retinal detachment, and 
bilateral cataracts, and is shown to have complained of 
visual loss, there is no evidence that these disabilities are 
related to an injury or disease in service.  The veteran's 
service medical records are devoid for any complaint, 
treatment, or diagnosis of a bladder disorder, retinal 
detachment, or bilateral cataracts.  Further, the first 
evidence of a complaint, treatment or diagnosis of visual 
loss and retinal detachment is approximately 15 years after 
his discharge from service; the first diagnosis of bladder 
cancer is shown approximately 19 years after his discharge 
from service; and the first evidence of a diagnosis of 
bilateral cataracts is shown approximately 35 years after his 
discharge from service.  These gaps in evidence constitute 
negative evidence that tends to disprove the veteran's claims 
that his bladder disorder, retinal detachment, and bilateral 
cataracts resulted from his service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).

In addition, as the bladder cancer was manifest more than one 
year after the veteran's discharge from service, service 
connection on a presumptive basis as a chronic disability is 
not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Specifically regarding the veteran's claimed loss of 
eyesight, the record shows that he is currently diagnosed 
with refractive error.  For purposes of entitlement to 
benefits, the law provides that refractive errors of the eyes 
are congenital or developmental defects and not disease or 
injury within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia, 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  
38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 
55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may 
not be granted for defects of congenital, developmental or 
familial origin, unless the defect was subject to a 
superimposed disease or injury).  In the current appeal, the 
September 1961, November 1961, and February 1962 pre-
enlistment Reports of Medical Examination all show the 
veteran had defective visual acuity upon his entrance to 
service.  The June 1965 separation Report of Medical 
Examination also shows a diagnosis of defective vision, which 
was not considered disabling.  Therefore, the veteran was 
shown to have decreased visual acuity in service.  However, 
even though the veteran was shown to have loss of visual 
acuity in service, as refractive error is considered a 
congenital defect, service connection for his claimed current 
loss of eyesight, diagnosed as refractive error, is not 
warranted.

After consideration of the medical evidence and the relevant 
law, the Board finds that the veteran's bladder disorder, 
retinal detachment, bilateral cataracts, and loss of eyesight 
are not related to his active service.  In the absence of any 
evidence tending to show continuity of symptomatology or a 
competent medical opinion as to a nexus between the claimed 
conditions and service, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection, and the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bladder disorder, claimed as due to 
exposure to Agent Orange, is denied.

Service connection for a retinal detachment, claimed as due 
to exposure to Agent Orange, is denied.

Service connection for bilateral cataracts, claimed as due to 
exposure to Agent Orange, is denied.

Service connection for loss of eyesight, claimed as due to 
exposure to Agent Orange, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


